Mr. Justice D® Jesus
delivered the opinion of the Court.
Suit was filed in the Municipal Court of Caguas against the petitioner and the defendant Ramón Flores Blandino. Defendants appealed to the District Court from a decision sustaining the complaint. In the District Court the petitioner filed a demurrer on the ground that there was a mis-joinder of parties defendants. The demurrer was sustained and consequently, the name of defendant Flores Blandino was stricken out. In spite of the fact that an amended complaint was not filed, the day of the trial was set for to-day, the 28th of March at 1: 30 P.M. On the 22nd instant, petitioner moved for an extension for above said reasons, that is to say, *527because the case was not ready for trial. On denying the extension, the petitioner filed yesterday the present petition for certiorari which as usual was brought to the attention of the court, at the end of the afternoon session.
On examining the petition to-day, as soon as we have been able to, we find that issuing the writ, will have no practical result, as it will reach the lower court after the trial, the suspension of which the petitioner seeks, has been had.
The practice of filing certiorari petitions in this Court at the last moment, when there is not sufficient time to study them with the care required for each case, is not recommendable, and must not be encouraged.
The delay in filing the petition compels us to deny the issue of the writ, without prejudice to the petitioner’s right to exercise any other remedy that he may have.